Citation Nr: 1501223	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  09-15 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether the Veteran had pending claims at the time of his death.

2.  Entitlement to an earlier effective date for a total disability rating based on individual unemployability (TDIU) due to a service-connected disability, for accrued benefits purposes.

3.  Whether the combined rating of 90 percent assigned in an October 2006 rating decision is correct, for accrued benefits purposes.


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to June 1972.  He died in January 2008.  The Appellant is his surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) from an August 2008 rating decision in which the RO denied, in pertinent part, the Appellant's claims. 

This appeal previously was before the Board in November 2010 when the Board denied entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1131.  The Board also remanded claims of service connection for the cause of the Veteran's death and entitlement to accrued benefit for additional evidentiary development.  The Board remanded the Appellant's claims again in January 2014.  The Appellant's claim for DIC was granted by a June 2014 rating decision.  The claim for accrued benefits was returned to the Board for further appellate adjudication; however, it's unclear why this claim was previously remanded as no specific development was ordered and this issue is not inextricably intertwined with the issue of DIC.

The Board notes that the Appellant argued in a February 2014 letter that there was clear and unmistakable error (CUE) in various rating decisions promulgated during the Veteran's life.  The Federal Circuit had previously held that a CUE motion cannot be filed by a survivor seeking accrued benefits if no CUE motion was pending at the time of the Veteran's death.  See Haines v. West, 154 F.3d 1298 (Fed. Cir. 1998).  Recently, the Federal Circuit concluded that its prior case law was unaffected by more recent regulations regarding substitution and reaffirmed that a survivor cannot initiate a CUE motion for the purposes of obtaining accrued benefits.  Rusick v. Gibson, 760 F.3d 1342 (Fed. Cir. 2014) ("a survivor cannot initiate a freestanding CUE claim under section 5109A if the veteran had not already filed such a claim.").

FINDINGS OF FACT

1.  The Appellant's accrued benefits claim was denied below on the basis that the Veteran had no pending claims at the time of his death.
 
2.  Prior to the Veteran's death in January 2008, a notice of disagreement with various issues adjudicated in October 2006 and December 2006 rating decisions was received at the RO in July 2007.  

3.  In September 2007, the RO requested the Veteran specify which issues he was disagreeing with in the October 2006 rating decision, providing the Veteran with sixty days to respond.

4.  Later in September 2007, the Veteran responded with a clarification of his previous notice of disagreement indicating that he disagreed with the effective date for TDIU as well as his total disability rating being 90 percent in the October 2006 rating decision (rather than 100 percent).  

5.  Also in September 2007, the RO sent the Veteran a letter decision, indicating why he was not entitled to a schedular 100 percent rating.

6.  In June 2008, the Appellant submitted a VA Form 21-534, Application for Dependency and Indemnity Compensation (DIC), Death Pension, and Accrued Benefits by a Surviving Spouse or Child.

7. An August 2008 cover letter to a rating decision informed the Appellant that she was not entitled to accrued benefits on the basis that there was no money currently due and unpaid to the Veteran at that time.  However, no decision appears to have been made as to the merits of her accrued benefits claim.


CONCLUSION OF LAW

The Veteran had pending claims at the time of his death which warrant consideration for accrued benefits purposes.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. §§ 3.160, 3.1000 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.10, 3.156(a), 3.159, 3.326(a) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In this case, and for the reasons stated below, the Board finds that the Veteran had pending claims at the time of his death that warrant consideration for accrued benefits purposes.  Thus, this procedural threshold to warrant consideration of the merits of the Appellant's accrued benefits claims has been satisfied.  The Board also finds that there is no other procedural defect which would otherwise prevent an initial adjudication of this claim on the merits.  Consequently, no further discussion of VA's duties to assist and notify is warranted with respect to this aspect of the Appellant's appeal as any deficiency has been rendered moot.

Regulations and Analysis

The Veteran died in January 2008, and the Appellant seeks surviving spouse benefits.  Service connection was previously established for the cause of the Veteran's death by a June 2014 rating decision.  The Appellant contends that she is also entitled to accrued benefits for claims outstanding at the time of the Veteran's death.

The law governing claims for accrued benefits provides that, upon the death of a veteran, periodic monetary benefits authorized under laws administered by VA to which a payee was entitled at his death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid to his spouse.  38 C.F.R. § 3.1000(a)(1)(i).  The person that bore the expense of the veteran's last sickness and burial may be paid periodic monetary benefits to which he was entitled at the time of his death based on existing rating decisions or other evidence that was on file when he died.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000(a)(5) (2014). 

For a claimant to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of death for those benefits or else be entitled to them under an existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a) (West 2014); Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).

In this case, the Appellant's claim for accrued benefits has been denied for various procedural reasons.   Specifically, the Appellant's accrued benefits claim was denied on the basis that the Veteran had no pending claims at the time of his death.  However, prior to the Veteran's death in January 2008, a notice of disagreement with various issues adjudicated in an October 2006 rating decision was received at the RO in July 2007.  The Board notes additionally that the Veteran had been granted TDIU by a December 2006 rating decision.  In September 2007, the RO requested the Veteran specify which issues he was disagreeing with in the October 2006 rating decision, providing the Veteran with sixty days to respond.  Later in September 2007, the Veteran responded with a clarification of his previous notice of disagreement indicating that he disagreed with the effective date for TDIU as well as his total disability rating being 90 percent in the October 2006 rating decision (rather than 100 percent).  Also in September 2007, the RO sent the Veteran a letter decision, indicating why he was not entitled to a schedular 100 percent rating.  In June 2008, the Appellant submitted a VA Form 21-534, Application for Dependency and Indemnity Compensation (DIC), Death Pension, and Accrued Benefits by a Surviving Spouse or Child.

The Board finds the Veteran had pending claims at the time of his death so as to warrant consideration for accrued benefits purposes.

The term pending claim means an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c) (2014).  The term finally adjudicated claim means an application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier.  38 C.F.R. § 3.160(d) (2014). 

The Veteran filed a notice of disagreement in July 2007 such that the claims herein specified were pending at the time of his death in January 2008.  The Appellant submitted a claim for accrued benefits and dependency and indemnity compensation in June 2008, within one year of the date of the Veteran's death.

Accordingly, the Board finds that the Veteran had pending claims at the time of his death that warrant consideration for accrued benefits purposes, and that there is no other procedural deterrent to the initial consideration on the merits of the Appellant's accrued benefits claims.


ORDER

The Veteran had pending claims at the time of his death that warrant consideration for accrued benefits purposes.  To that extent only, the benefit sought on appeal is allowed.
REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Board has determined that there were outstanding claims at the time of the Veteran's death.  Taylor v. Nicholson, 21 Vet. App. 126 (2007).  Thus, if the benefit was not allowed, then the proper course of action would have been to promulgate a statement of the case to address whether those claims could be allowed for accrued benefits purposes.  38 C.F.R. §§ 19.26 , 19.29, 19.30 (2014).  Although a statement of the case was promulgated in March 2009 which denied accrued benefits, it simply indicated that there was no money owed to the Veteran at the time of his death.  Supplemental statements of the case dated July 2012 and July 2014 focused on procedural matters and not the merits of the underlying and pending claims. Therefore, the Board finds that a statement of the case on the merits of the accrued benefits claims has not actually been promulgated.

Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Board additionally notes that the RO requested treatment records dating from 1989 at the Laredo VA Outpatient Center.  It's unclear whether a response was received as the only treatment record associated was from December 31, 2003.  The RO should ensure that all VA medical records have been obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Obtain and associate with the claims file any pertinent records adequately identified by the Appellant, including any medical records from the Houston VA Medical Center and the Laredo Outpatient Clinic not already associated.

2.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Appellant's satisfaction, the Appellant should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folders are returned to the Board for further appellate action.

No action is required of the Veteran until otherwise notified, but the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


